Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 1 of 28 Page ID #:1



 1   JOHN R. HABASHY – SBN 236708
     (john@lexiconlaw.com)
 2   LEXICON LAW PC
     633 W. Fifth St., 28th Floor
 3   Los Angeles, CA 90071
     Telephone: 213-233-5900
 4   Fax: 888-373-2107
 5   Local Counsel for Plaintiff and the Proposed Class
 6   Ryan M. Kelly (Pro Hac Vice to be submitted)
     (rkelly@andersonwanca.com)
 7   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
 8   Rolling Meadows, IL 60008
     Telephone: 847-368-1500
 9   Fax: 847-368-1501
10
     Counsel for Plaintiff and the Proposed Class
11
                         UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14   TERRY D. FABRICANT, individually
                                             Case No.: 2:19-cv-07232
     and as the representative of a class of
15   similarly-situated persons,
16                                            CLASS ACTION COMPLAINT
                              Plaintiff,
17         v.
18
     TOP FLITE FINANCIAL, INC., a
19   Michigan corporation,
20
21                            Defendant.

22
23
24
25
26
27
28
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 2 of 28 Page ID #:2



 1         Plaintiff Terry D. Fabricant (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, brings this Class Action Complaint (the “Complaint”)
 3   against Defendant, Top Flite Financial, Inc., (“Defendant”), and alleges, upon
 4   personal knowledge as to his own conduct, and upon information and belief as to
 5   the conduct of others, as follows:
 6                             JURISDICTION AND VENUE
 7         1.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as
 8   this action arises under the TCPA, a federal statute, and has pendent jurisdiction
 9   under California Penal Codes § 632.7 and § 637.2.
10         2.     The Court has personal jurisdiction over Defendant because it
11   conducts significant business in this District, and the unlawful conduct alleged in
12   this Complaint occurred in this District.
13
           3.     This Court has subject matter jurisdiction over this action pursuant to
14
     28 U.S.C. § 1331 and 47 U.S.C. § 227 because this case involves federal questions.
15
     This court has pendent jurisdiction over the California statutory claims which arise
16
     out of the same set of operative facts.
17
           4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
18
     because the wrongful conduct giving rise to this case occurred in this District.
19
                                      INTRODUCTION
20
           5.     Plaintiff brings this Complaint against Defendant to secure redress
21
     because Defendant willfully violated the Telephone Consumer Protection Act,
22
     47 U.S.C § 227, et seq. ("TCPA" or “Act”) and invaded Plaintiff’s privacy by
23
     causing unsolicited calls to be made to Plaintiff’s and other class members’
24
     cellular telephones through the use of an auto-dialer, called Plaintiff’s cellular
25
     telephone which was listed on the National Do Not Call Registry, sent text
26
     messages to Plaintiff without prior written express consent, and violated the
27
28

                                                 -2-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 3 of 28 Page ID #:3



 1   California Penal Code 632.7 by recording at least two (2) telephone calls
 2   without Plaintiff’s or the other class members’ knowledge or consent.
 3
           6.       The Defendant made one or more unauthorized call to Plaintiff’s cell
 4
     phone using an automatic telephone dialing system (“ATDS”) for the purpose of
 5
     soliciting consumer loans from Plaintiff. The Act states an “automatic dialing
 6
     system” means equipment which has the capacity—(A) to store or produce
 7
     telephone numbers to be called, using a random or sequential number generator;
 8
     and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)(A)-(B).
 9
           7.       The TCPA was enacted to protect consumers from unsolicited
10
     telephone calls and unsolicited messages exactly like those alleged in this case. In
11
     response to Defendant’s unlawful conduct, Plaintiff seeks an injunction requiring
12
     Defendant to cease all unsolicited telephone calling activities and sending
13
     unsolicited text messages to consumers, and an award of statutory damages to the
14
     members of the Class under the TCPA equal to $500.00 per violation, together with
15
     court costs, prejudgment interest, and treble damages (for knowing and/or willful
16
     violations).
17
                                            PARTIES
18
           8.       Plaintiff, Terry D. Fabricant, is a citizen of California, residing in Los
19
     Angeles, California.
20
           9.       Defendant, Top Flite Financial, Inc., is a Michigan corporation with its
21
     principal place of business in Williamston, Michigan.
22
           10.      Whenever in this Complaint it is alleged that Defendant committed
23
     any act or omission it is meant that Defendant’s officers, directors, employees,
24
     and/or agents committed such act or omission and that at the time such act or
25
     omission was committed, it was done with the full authorization, ratification or
26
     approval of Defendant or was done in the routine normal course and scope of
27
     employment of Defendant’s officers, directors, employees, and agents.
28

                                                 -3-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 4 of 28 Page ID #:4



 1
 2                           LEGAL BASIS FOR THE CLAIMS
 3           11.   In 1991, Congress enacted the TCPA to regulate the explosive growth
 4   of the telemarketing industry. In doing so, Congress recognized that “[u]nrestricted
 5   telemarketing ... can be an intrusive invasion of privacy....” Telephone Consumer
 6   Protection Act of 1991, Pub. L. No. 102-243 § 2(5) (1991) (codified at 47 U.S.C. §
 7   227).
 8           12.   Specifically,   the    TCPA    restricts   telephone   solicitations   (i.e.,
 9   telemarketing) and the use of automated telephone equipment. The TCPA limits the
10   use of automatic dialing systems, and SMS text messages. It also specifies several
11   technical requirements for autodialers and voice messaging systems - principally
12   with provisions requiring identification and contact information of the entity using
13   the device to be contained in the message.
14           13.   All ATDS calls to wireless numbers violate the TCPA if the calling
15   party does not first obtain express written consent from the called party.
16           14.   As of October 16, 2013, unless the recipient has given prior express
17   written consent, the TCPA and Federal Communications Commission ("FCC")
18   rules under the TCPA generally:
19                 a. Prohibit solicitors from calling residences before 8 a.m. or after 9
20                    p.m., local time.
21                 b. Require that solicitors provide their name, the name of the person
22                    or entity on whose behalf the call is being made, and a telephone
23                    number or address at which that person or entity may be contacted.
24                 c. Prohibit solicitations to residences that use an artificial voice or a
25                    recording.
26                 d. Prohibit any call made using automated telephone equipment or an
27                    artificial or prerecorded voice to a wireless device or cellular
28                    telephone.

                                                 -4-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 5 of 28 Page ID #:5



 1                 e. Prohibit any call made using automated telephone equipment or an
 2                    artificial or prerecorded voice to a wireless device or cellular
 3                    telephone, or any service for which the recipient is charged for the
 4                    call.
 5                 f. Prohibit certain calls to members of the National Do Not Call
 6                    Registry.
 7          15.    Prior express written consent means “an agreement, in writing, bearing
 8   the signature of the person called that clearly authorizes the seller to deliver or
 9   cause to be delivered to the person called advertisements or telemarketing messages
10   using an automatic telephone dialing system or an artificial or prerecorded voice,
11   and the telephone number to which the signatory authorizes such advertisements or
12   telemarketing messages to be delivered. 47 C.F.R. § 64.1200(f)(8).
13          16.    An entity can be liable under the TCPA for a call made on its behalf,
14   even if the entity did not directly place the call. Under those circumstances, the
15   entity is deemed to have initiated the call through the person or entity making the
16   call on its behalf.
17          17.    Finally, with respect to misdialed or wrong-number calls, the FCC
18   recently clarified that “callers who make calls without knowledge of reassignment
19   and with a reasonable basis to believe that they have valid consent to make the call
20   should be able to initiate one call after reassignment as an additional opportunity to
21   gain actual or constructive knowledge of the reassignment and cease future calls to
22   the new subscriber.” In the Matter of Rules and Regulations Implementing the Tel.
23   Consumer Prot. Act of 1991, FCC 15–72, 30 F.C.C.R. 7961, ¶¶ 71-72 (July 10,
24   2015). “If this one additional call does not yield actual knowledge of reassignment,
25   we deem the caller to have constructive knowledge of such.” Id. Thus, any second
26   call placed to a wrong number violates the TCPA.
27
28

                                              -5-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 6 of 28 Page ID #:6



 1                       COMMON FACTUAL ALLEGATIONS
 2         18.    Defendant operates a consumer loan company. Unfortunately for
 3   consumers, Defendant utilized (and continues to utilize) a sophisticated telephone
 4   dialing system to call individuals en masse promoting its services. On information
 5   and belief, Defendant obtained these telephone numbers (i.e., leads) by purchasing
 6   marketing lists containing consumers’ telephone numbers.
 7         19.    In Defendant’s overzealous attempt to market its services, it placed
 8   (and continues to place) phone calls to consumers who never provided consent to
 9   call and to consumers having no relationship with Defendant. Defendant knowingly
10   made (and continues to make) these telemarketing calls without the prior express
11   written consent of the call recipients. As such, Defendants not only invaded the
12   personal privacy of Plaintiff and members of the Class, but also intentionally and
13   repeatedly violated the TCPA.
14         20.    On or about April 15, 2019, Defendant twice contacted Plaintiff on his
15   cellular telephone number via ATDS, as defined by 47 U.S.C. § 227(a)(l) without
16   first obtaining Plaintiff’s written consent. Two additional calls were placed by
17   Defendant on April 18, 2019.
18         21.    Plaintiff’s cellular phone number has been included in the National Do
19   Not Call Registry prior to 2014.
20
           22.    Plaintiff also was sent a text message on April 15, 2019. A true and
21
     correct copy of the text message from 424-383-5733 is attached hereto as Exhibit
22
     A.
23
           23.    On information and belief, and based on the circumstances of the call
24
     as described above, Defendant called Plaintiff using an ATDS because there were
25
     pauses of several seconds and clicks before a live person started speaking. Plaintiff
26
     had no business relationship with Defendant, and Defendant is located over 2,000
27
     miles from Plaintiff.
28

                                              -6-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 7 of 28 Page ID #:7



 1            24.   Due to the number and frequency of calls, it was obvious to Plaintiff
 2   that a computer was dialing his number.
 3            25.   Plaintiff understood the purpose of Defendant’s call was to have
 4   Plaintiff apply for a consumer loans offered by Defendant.
 5            26.   Plaintiff is the exclusive user of the cellular telephone that Defendant
 6   called.
 7            27.   Defendant’s call to Plaintiff constituted a call that was not for
 8   emergency purposes as defined by 47 U.S.C. § 227(b)(l)(A)(i).
 9            28.   Plaintiff did not provide Defendant with prior express written consent
10   to receive calls to his cellular telephone utilizing an ATDS and/or artificial or pre-
11   recorded voice, pursuant to 47 U.S.C. § 227 (b)(1)(A).
12            29.   Defendant’s call which utilized an ATDS invaded Plaintiff’s privacy
13   and violated 47 U.S.C. § 227(b)(1).
14            30.   Plaintiff has reason to believe Defendant has called, and continues to
15   call, thousands of wireless telephone consumers to market its products and services
16   without consent required by the TCPA.
17            31.   In order to redress injuries caused by Defendant’s violations of the
18   TCPA, Plaintiff, on behalf of himself and a class of similarly situated individuals,
19   brings suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits certain
20   unsolicited voice and text calls to cell phones.
21            32.   On behalf of Plaintiff and the Class, Plaintiff seeks an injunction
22   requiring Defendant to cease all wireless telemarketing activities and an award of
23   statutory damages to the Class members, together with prejudgment interests, and
24   costs.
25                               COUNT I
       VIOLATONS OF THE TELEPHONE CONSUMER PROTECTION ACT
26              47 U.S.C. § 227 FOR THE USE OF AN ATDS
27
28

                                                -7-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 8 of 28 Page ID #:8



 1         33.    Plaintiff restates, re-alleges and incorporates by reference each
 2   preceding paragraph as though fully set forth herein.
 3         34.    Defendant made unsolicited and unauthorized calls using an ATDS to
 4   Plaintiff’s and the Class members’ cellular telephones for the purpose of marketing
 5   products and/or services to Plaintiff and the Class.
 6         35.    Plaintiff made the calls without obtaining prior express written consent
 7   from Plaintiff and the Class.
 8         36.    The foregoing acts and omissions of Defendant constitutes numerous
 9   and multiple violations of the TCPA, including but not limited to each and every
10   one of the above-cited provisions of 47 U.S.C. § 227, et seq.
11         37.    Defendant’s conduct invaded Plaintiff’s privacy.
12         38.    As a result of Defendant’s violations of 47 U.S.C. § 227, et seq.,
13   Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for
14   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         39.    Because Defendant had knowledge that Plaintiff and the Class did not
16   consent to the receipt of the aforementioned telephone solicitations, and Defendant
17   knowing and intentionally made the telephone solicitations to Plaintiff, the Court
18   should, pursuant to 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory
19   damages recoverable by Plaintiff and the Class.
20         40.    Plaintiff and the class are also entitled to and seek injunctive relief
21   prohibiting such conduct in the future.
22         41.    Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and
23   Rule 23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of:
24
25         All persons in the United States who received a call made by or on
           behalf of Defendant to the individual's cellular telephone through the
26         use of an automatic telephone dialing system, or any other device
27         having the capacity to dial numbers without human intervention, from
           four years prior to the date of filing of this Complaint until the date
28

                                               -8-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 9 of 28 Page ID #:9



 1         Defendant’s conduct ceases, where the call(s) were made without
 2         prior express written consent from the recipient to make such call.

 3   Excluded from the class are employees and agents, of Defendants as well as
 4   members of the judiciary.
 5         42.    Plaintiff reserves the right to modify the class definition as the
 6   contours and parameters of the class become apparent through discovery in this
 7   matter.
 8         43.    Plaintiff and the Class members were harmed by Defendant’s acts in at
 9   least the following ways: Defendant, either directly or through its agents, illegally
10   contacted Plaintiff and the Class via their cellular telephones by using an ATDS,
11   thereby causing Plaintiff and the Class to incur certain cellular telephone charges or
12   reduce cellular telephone time for which Plaintiff and the Class members previously
13   paid; and Plaintiff and Class members’ privacy was invaded.
14         44.    The exact size of the Class is presently unknown but can be
15   ascertained through a review of Defendant’s records, and it is clear that individual
16   joinder is impracticable. On information and belief Defendant made telephone calls
17   to thousands of consumers who fall within the definition of the Class.
18         45.    There are many questions of law and fact common to the claims of
19   Plaintiff and the Class, and those questions predominate over any questions that
20   may affect individual members of the Class.
21         46.    Common questions for the Class include, without limitation:
22                a.    Whether Defendant’s conduct violated the TCPA;
23                b.    Whether Defendant systematically made telephone calls to
24                consumers who did not previously provide Defendant and/or its agents
25                with prior express written consent to receive such phone calls after;
26                c.    Whether Class members are entitled to treble damages based on
27                the willfulness of Defendant’s conduct;
28

                                              -9-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 10 of 28 Page ID #:10



  1                d.     Whether Defendant systematically made telephone calls to
  2                consumers using any automatic dialing system or pre-recorded voice to
  3                any telephone number assigned to a cellular phone service without
  4                prior express written consent of the called party; and
  5                e.     Whether Defendant and its agents should be enjoined from
  6                engaging in such conduct in the future.
  7         47.    Plaintiff’s claims are typical of the claims of the other members of the
  8   Class. Plaintiff and the Class sustained damages as a result of Defendant’s uniform
  9   wrongful conduct during transactions with Plaintiff and the Class.
 10         48.    Plaintiff will fairly and adequately represent and protect the interests
 11   of the Class and have retained counsel competent and experienced in complex class
 12   actions.
 13         49.    Plaintiff has no interests antagonistic to those of the Class, and
 14   Defendant has no defenses unique to Plaintiff.
 15         50.    This class action is appropriate for class certification because
 16   Defendant has acted or refused to act on grounds generally applicable to the Class
 17   as a whole, thereby requiring the Court's imposition of uniform relief to ensure
 18   compatible standards of conduct toward the Class and making an award of damages
 19   and final injunctive relief appropriate with respect to the Class as a whole.
 20         51.    Defendant’s practices challenged herein apply to and affect the Class
 21   members uniformly, and Plaintiff’s challenge of those practices hinges on
 22   Defendant’s conduct with respect to the Class as a whole, not on facts or law
 23   applicable only to Plaintiff.
 24         52.    This case is also appropriate for class certification because class
 25   proceedings are superior to all other available methods for the fair and efficient
 26   adjudication of this controversy given that joinder of all parties is impracticable.
 27
 28

                                                -10-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 11 of 28 Page ID #:11



  1         53.    The damages suffered by the individual members of the Class will
  2   likely be relatively small, especially given the burden and expense of individual
  3   prosecution of the complex litigation necessitated by Defendant’s actions.
  4         54.    Thus, it would be virtually impossible for the individual members of
  5   the Class to obtain effective relief from Defendant’s misconduct.
  6         55.    Even if members of the Class could sustain such individual litigation,
  7   it would still not be preferable to a class action, because individual litigation would
  8   increase the delay and expense to all parties due to the complex legal and factual
  9   controversies presented in this Complaint.
 10         56.    By contrast, a class action presents far fewer management difficulties
 11   and provides the benefits of single adjudication, economy of scale, and
 12   comprehensive supervision by a single court. Economies of time, effort and
 13   expense will be fostered, and uniformity of decisions ensured.
 14                          COUNT II
 15                VIOLATION OF 47 U.S.C. 227(C) —
        TELEMARKETING IN VIOLATION OF THE TCPA’S DO NOT CALL
 16                         PROVISIONS
 17         57.    Plaintiff restates, re-alleges and incorporates by reference paragraphs 1
 18   through 33 as though fully set forth herein.
 19         58.    Among other things, the TCPA and its accompanying regulations
 20   prohibit telemarketers from making telephone solicitations to persons who have
 21   listed their telephone numbers on the National Do Not Call Registry, a database
 22   established to allow consumers to exclude themselves from telemarketing calls
 23   unless they consent to receive the calls in a signed, written consent.
 24         59.    The TCPA was enacted more than twenty years ago to regulate the
 25   explosive growth of telemarketing, which Congress recognized as a nuisance and
 26   an intrusive invasion of privacy.
 27
 28

                                               -11-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 12 of 28 Page ID #:12



  1         60.    Consumers who do not want to receive telemarketing calls may
  2   indicate their preference by registering their telephone numbers on the National Do
  3   Not Call Registry. 47 C.F.R. § 64.1200(c)(2).
  4         61.    These registrations must be honored indefinitely, or until the
  5   registration is cancelled by the consumer or the telephone number is removed by
  6   the database administrator. Id.
  7         62.    Because a telephone subscriber listed on the Registry must take an
  8   affirmative step to register his or her number, a telemarketer who wishes to call a
  9   person listed on the Registry must take a similarly affirmative step, and must obtain
 10   the registrant’s signed, written agreement to be contacted by the telemarketer. Id. §
 11   64.1200(c)(2)(ii). The written agreement must also include the telephone number to
 12   which the calls may be placed. Id.
 13         63. A person whose number is on the Registry and has received more than

 14   one telephone solicitation within any twelve-month period by or on behalf of the
 15
      same entity in violation of the TCPA, can sue the violator and seek the greater of
 16
 17   actual damages or $500, a figure that may be trebled for willful or knowing

 18   violations. 47 U.S.C. § 227(c)(5).
 19
 20         64.    Telemarketers who wish to avoid calling numbers listed on the

 21   Registry can easily and inexpensively do so by “scrubbing” their call lists against

 22   the Registry database. The scrubbing process identifies those numbers on the

 23   Registry, allowing telemarketers to remove those numbers and ensure that no calls

 24   are placed to consumers who opt-out of telemarketing calls.

 25         65.    To avoid violating the TCPA by calling registered numbers,

 26   telemarketers must scrub their call lists against the Registry at least once every

 27   thirty-one days. See 16 C.F.R. § 310.4(b)(3)(iv).

 28

                                              -12-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 13 of 28 Page ID #:13



  1          66.    Regulations implementing the TCPA also require entities to maintain
  2   internal Do Not Call registries. 47 C.F.R. § 64.1200(d). Once an entity receives a
  3   request from a residential telephone subscriber not to receive calls, the number must
  4   be placed on the entity’s internal registry within a reasonable time, not to exceed
  5   thirty days from the date of the request. Id. at § (d)(3).
  6          67.    A seller of goods or services can be liable for TCPA violations even if
  7   the seller does not directly place or initiate the calls.
  8          68.    The provision that establishes a private right of action against an entity
  9   that violates the DNC Registry restrictions provides that “[a] person who has
 10   received more than one telephone call within any 12-month period by or on behalf
 11   of the same entity in violation of the regulations prescribed under this subsection”
 12   may bring an action for damages and injunctive relief. 47 U.S.C. § 227(c)(5)
 13   (emphasis added). Likewise, 47 C.F.R. § 64.1200(d)(3) provides that once a
 14   number is added to an entity’s internal Do Not Call registry, “the person or entity
 15   on whose behalf the telemarketing call is made will be liable for any failures to
 16   honor the do-not-call request.”
 17          69.    As explained by the FCC, the TCPA and its regulations “generally
 18   establish that the party on whose behalf a solicitation is made bears ultimate
 19   responsibility for any violations.” See Rules and Regulations Implementing the
 20   Telephone Consumer Protection Act of 1991, Mem. and Order, 10 FCC Rcd.
 21   12391, 12397 ¶ 13 (1995).
 22          70.    The agency reiterated this principle in 2005, when it stated that “a
 23   company on whose behalf a telephone solicitation is made bears the responsibility
 24   for any violation of our telemarketing rules, and calls placed by a third party on
 25   behalf of that company are treated as if the company itself placed the call.” See
 26   Rules and Regulations Implementing the Telephone Consumer Protection Act of
 27   1991; Request of State Farm Mutual Automobile Insurance Company for
 28

                                                  -13-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 14 of 28 Page ID #:14



  1   Clarification and Declaratory Ruling, Declaratory Ruling, 20 FCC Rcd. 13664,
  2   13667 ¶ 7 (2005).
  3         71.    The FCC reaffirmed this in 2013, when it held that (a) a seller may,
  4   under principles of apparent authority, actual authority, and ratification, be liable
  5   for violations of § 227(c) by third parties, and (b) a seller may also be liable, under
  6   the express terms of § 227(c), for calls placed “on behalf of” the seller. In re Joint
  7   Pet. Filed by Dish Network, 28 FCC Rcd. 6574 (2013).
  8         72.    Between April 15, and April 19, 2019, Plaintiff received four
  9   telemarketing calls and a text message on his cellular telephone line, a number
 10   he had listed on the Do Not Call Registry prior to 2014 from Defendant.
 11         73.    These calls were placed in an effort to sell Plaintiff consumer loan
 12   services.
 13         74.    Because Plaintiff did not provide Defendant with a signed, written
 14   agreement to receive Defendant’s telemarketing calls, the calls violated the TCPA.
 15         75.    Plaintiff brings this Count pursuant to Rule 23(a), Rule 23(b)(2), and
 16   Rule 23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of:
 17         All persons whose telephone numbers were listed on the Do Not Call
            Registry, and to whom, during the four years prior to the filing of this
 18
            Complaint, more than one call within any twelve-month period was
 19         placed by or at the direction of, to promote the sale of Defendant’s
            services.
 20
 21   Excluded from the class are employees and agents of Defendant as well as
 22   members of the judiciary.
 23         76.    Plaintiff reserves the right to modify the class definition as the shape
 24   and contours of the class become apparent in discovery.
 25
            77.    The proposed class can be identified through telephone records and
 26
      databases used in transmitting the telemarketing calls.
 27
 28

                                               -14-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 15 of 28 Page ID #:15



  1         78.   The number of class members is believed to be in the thousands,
  2   rendering the classes so numerous that individual joinder of all class members is
  3   impracticable.
  4         79.   Plaintiff is a member of the proposed class.
  5         80.   There are questions of law and fact common to the claims of Plaintiff
  6   and the proposed Class, including but not limited to the following:
  7               a. Did Defendant place telemarketing calls to Plaintiff and class
  8                    members?
  9               b. Is Defendant liable under TCPA § 227(c) for telemarketing calls?
 10               c. Were the calls placed under Defendant’s actual authority?
 11               d. Were the calls placed under Defendant’s apparent authority?
 12               e. Did Defendant ratify the illegal conduct by accepting the benefit of
 13                    its illegally-generated business and failing to exercise its authority
 14                    to end the violations?
 15               f. Were the calls placed for Defendant’s benefit, or on Defendant’s
 16                    behalf?
 17               g. Did Defendant place telemarketing calls to persons on the National
 18                    Do Not Call Registry?
 19
            81.   Plaintiff’s claims are typical of the claims of the classes. Like all class
 20
      members, he received Defendant’s telemarketing calls on a number listed on the
 21
      National Do Not Call Registry.
 22
            82.   Plaintiff is an adequate class representative because his interests do not
 23
      conflict with class members’ interests, he will fairly and adequately protect the
 24
      interests of the classes, and he is represented by counsel skilled and experienced in
 25
      TCPA and other class actions.
 26
 27
 28

                                                -15-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 16 of 28 Page ID #:16



  1         83.    Common questions of law and fact predominate over questions
  2   affecting only individual class members, and a class action is the superior method
  3   for fair and efficient adjudication of the controversy.
  4         84.    The likelihood that individual members of the class will prosecute
  5   separate actions is remote due to the time and expense necessary to pursue
  6   individual litigation; the low dollar-value of individual claims; the lack of an
  7   attorney fee-shifting provision in the TCPA; the fact that class members are
  8   unlikely to know that their rights have been violated; and the fact that few if any
  9   recipients of Defendant’s telemarketing calls have brought private TCPA
 10   enforcement actions against Defendant.
 11         85.    In violation of 47 U.S.C. § 227(c), Plaintiff and all class members
 12   received telemarketing calls promoting the sale of Defendant’s services on cellular
 13   telephone lines listed on the National Do Not Call Registry.
 14         86.    Plaintiff and class members received more than one such call in a
 15   twelve- month period.
 16         87.    Defendant is liable for those violations under principles of actual
 17   authority, apparent authority, and ratification, and because the calls were placed on
 18   Defendant’s behalf and for their benefit.
 19
                                      COUNT III
 20                           UNSOLICITED TEXT MESSAGE
 21
            88.    Plaintiff restates, re-alleges and incorporates by reference paragraphs 1
 22
      through 33 as though fully set forth herein.
 23
            89.    On or about April 15, 2019, Plaintiff received a text message (“Text”)
 24
      on his cellular telephone asking him to confirm he needs “$5,000.00 cash out.” A
 25
      true and correct copy of the screen shot of the Text is attached hereto as Exhibit A.
 26
 27
 28

                                                  -16-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 17 of 28 Page ID #:17



  1         90.    The text identifies that it was sent from telephone number 424-383-
  2   5733. Plaintiff is informed and believes, upon such information and belief avers,
  3   that Defendant sent text messages to consumers en masse.
  4         91.    The text is an advertisement of Defendant’s services containing
  5   automated content.
  6         92.    On information and belief, Defendant sent or transmitted, or had sent
  7   or transmitted on its behalf, the Text to Plaintiff’s cellular telephone using an
  8   automatic telephone dialing system as defined by 47 U.S.C. § 227(b)(1)(A) and the
  9   FCC. Defendant’s system placed the Texts to Plaintiff automatically, using a list or
 10   database of telephone numbers, and dialing without human intervention.
 11         93.    Plaintiff never requested, desired, permitted, or otherwise provided his
 12   prior express consent to Defendant to send or transmit the Text or any other texts to
 13   his cellular telephone.
 14         94.    Plaintiff never provided his prior express written consent to Defendant
 15   to send or transmit the Texts or any other advertisement or telemarketing to his
 16   cellular telephone.
 17         95.    As a result of receiving the Text, Plaintiff wasted data storage
 18   capacity, suffered the nuisance, waste of time, and aggravation that accompanies
 19   receipt of such unauthorized advertisements, and was subjected to an intrusion upon
 20   seclusion and invasion of privacy.
 21         96.    On information and belief, Defendant sent the Text, or substantially
 22   similar text messages, en masse to a list of thousands of randomly generated
 23   cellular telephone numbers using an automatic telephone dialing system.
 24         97.    On information and belief, Defendant sent text messages to the Class
 25   members using equipment that had the capacity to store or produce telephone
 26   numbers to be called using a random or sequential number generator, and to dial
 27   such numbers without human intervention.
 28

                                              -17-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 18 of 28 Page ID #:18



  1         98.    On information and belief, the Class members did not provide
  2   Defendant with prior express written consent to receive such text messages and, as
  3   a result, incurred expenses to their wireless services, wasted data storage capacity,
  4   suffered the aggravation that accompanies receipt of such unauthorized
  5   advertisements, and were subjected to an intrusion upon seclusion.
  6         99.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this class
  7   action on behalf of the following Class:
  8         All persons or entities who, within the four years prior to the filing
  9         of the instant Complaint, received a non-emergency, unauthorized
            text message to their cellular telephones from Defendant through
 10         the use of an automatic dialing system and who did not provide
 11         prior express consent and/or prior express written consent to receive
            such text messages.
 12
      Excluded from the Class are the Defendant and its employees, agents and members
 13
      of the Judiciary.
 14
 15         100. Plaintiff reserves the right to amend the class definition as discovery
 16   reveals the shape and contours of the class.
 17         101. The exact size of the Class is presently unknown but can be identified
 18   through a review of Defendant’s records and records of Defendant’s vendors and it
 19   is clear that individual joinder of all members is impracticable. Plaintiff is informed
 20   and believes, and upon such information and belief avers, that the number of Class
 21   members is at least forty (40) based on Defendant’s use of automated text message
 22   content.
 23         102. Plaintiff’s claims are typical of the claims of all Class members.
 24   Plaintiff received the same or substantially similar unsolicited text message as the
 25   other Class members sent by or on behalf of Defendant advertising goods and
 26   services of the Defendant during the Class Period. Plaintiff is making the same
 27
 28

                                                 -18-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 19 of 28 Page ID #:19



  1   claims and seeking the same relief for itself and all Class members based upon the
  2   same federal statute.
  3         103. Plaintiff will fairly and adequately represent and protect the interests
  4   of the class. Plaintiff is interested in this matter, has no conflicts, and has retained
  5   experienced class counsel to represent the class.
  6         104. Common questions of law and fact predominate over any questions
  7   affecting only individual members, and a class action is superior to other methods
  8   for the fair and efficient adjudication of the controversy because:
  9                a. Proof of Plaintiff’s claims will also prove the claims of the Class
 10                   without the need for separate or individualized proceedings;
 11                b. Evidence regarding defenses or any exceptions to liability that
 12                   Defendant may assert and attempt to prove will come from
 13                   Defendant’s records and will not require individualized or separate
 14                   inquiries or proceedings;
 15                c. Defendant has acted and is continuing to act pursuant to common
 16                   policies or practices in the same or similar manner with respect to
 17                   all Class members;
 18                d. The amount likely to be recovered by individual Class members
 19                   does not support individual litigation. A class action will permit a
 20                   large number of relatively small claims involving virtually identical
 21                   facts and legal issues to be resolved efficiently in one proceeding
 22                   based upon common proofs; and
 23                e. The case is inherently manageable as a class action in that:

 24
                          i. Defendant identified persons or entities to receive the
 25
                              unauthorized text messages and Defendant’s computer and
 26
                              business records will likely enable Plaintiff to readily
 27
                              identify class members and establish liability and damages;
 28

                                                -19-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 20 of 28 Page ID #:20



  1                     ii. Liability and damages can be established for Plaintiff and the
  2                         Class with the same common proofs;
  3                     iii. Statutory damages are provided for in the statute and are the
  4                         same for all Class members and can be calculated in the
  5                         same or a similar manner;
  6                     iv. A class action will result in an orderly and expeditious
  7                         administration of claims and it will foster economics of time,
  8                         effort, and expense;
  9                      v. A class action will contribute to uniformity of decisions
 10                         concerning Defendant’s practices; and
 11                     vi. As a practical matter, the claims of the Class are likely to go
 12                         unaddressed absent class certification.
 13         105. The Text Defendant sent Plaintiff is an advertisement as defined by 47
 14   C.F.R. § 64.1200(f)(1) because it promotes Defendant’s services.
 15         106. Defendant and/or its agents sent the Text, or substantially similar
 16   unsolicited automated text messages to the cellular telephone number of Plaintiff
 17   and the other Class members en masse without their prior express consent and prior
 18   express written consent.
 19         107. Defendant sent the text messages, or had them sent on its behalf, using
 20   an automatic telephone dialing system or device which has the capacity to store or
 21   produce telephone numbers to be called using a random or sequential number
 22   generator, and to dial such numbers.
 23         108. Defendant utilized equipment that sent the text messages to Plaintiff
 24   and other Class members simultaneously and without human intervention.
 25         109. By sending the unsolicited text messages to Plaintiff and the Class,
 26   Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).
 27
 28

                                              -20-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 21 of 28 Page ID #:21



  1                                        COUNT IV
  2                VIOLATION OF CALIFORNIA PENAL CODE 632.7
  3
  4         110. This Count arises out of Defendant’s policy and practice of recording
  5   and/or intercepting, without the consent of all Parties, telephone calls with Plaintiff.
  6   Plaintiff received no warning that his calls could be recorded or monitored. Plaintiff
  7   did not consent to the recording of his telephone calls.
  8         111. Defendant employs telemarketers to find consumers who are in need
  9   of consumer loans.
 10         112. On or about 15, 2019 and April 18, 2019, Defendant intentionally and
 11   surreptitiously recorder and/or intercepted (i.e., monitored) at least two (2)
 12   telephone calls it made to Plaintiff. Defendant did so without warning or disclosing
 13   to Plaintiff that his conversations might be recorded or intercepted/ monitored. (The
 14   term “intercept” and “monitor” are used interchangeably in this count.)
 15         113. Defendant’s policy and practice of recording and intercepting
 16   telephone conversations without the consent of all parties violates California’s
 17   Invasion of Privacy Act (Penal Code §§ 630, et seq.). Specifically, Defendant’s
 18   policy and practice violates Penal Code § 632.7., which prohibits the recording or
 19   intercepting (i.e., monitoring) of a communication made from a cellular or cordless
 20   telephone without the consent of all parties to the communication.
 21         114. As a result of Defendant’s violations, all individuals who were called
 22   by Defendant or who calls without disclosure that the call would be recorded are
 23   entitled to an award of statutory damages and injunctive relief as set forth in Penal
 24   Code § 637.2.
 25
 26
 27
 28

                                                -21-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 22 of 28 Page ID #:22



  1                                   Factual Allegations
  2
  3         115.   Plaintiff is informed and believes and on that ground, alleges that

  4   Defendant’s employees and agents make and receive incoming calls originating

  5   from within the United States, including calls from California callers.

  6         116. Plaintiff is informed and believes and on that ground, alleges that, at

  7   all times on or before April 15, 2019 through at least April 18, 2019, Defendant

  8   intentionally used technology consisting of hardware and/or software to carry out a

  9   practice and policy of recording and/or intercepting (i.e., monitoring) calls without

 10   warning caller that their calls and conversations could be recorded or monitored

 11         117. On or about April 15, 2019 and April 18, 2019, Defendant’s

 12   telemarketers called Plaintiff from 818-237-4850 and recorded both calls without

 13   any warning of the recording being provided to Plaintiff.

 14         118. During both of Defendant’s telephone calls to Plaintiff, Defendant

 15   failed to disclose to Plaintiff that their telephone conversations with Defendant were

 16   being recorded and/or monitored. Plaintiff did not and could not have given consent

 17   for the telephone calls to be recorded or monitored because he was unaware that

 18   Defendant was engaged in that practice during the telephone calls. Plaintiff is

 19   informed and believe and that ground allege that callers who called or were called

 20   by Defendant’s telemarketers on or before April 15, 2019 were not informed by

 21   Defendant or anyone else that their calls were being recorded and/or monitored.

 22   Thus, that recording and/or monitoring necessarily occurred without the callers’

 23   knowledge or consent.

 24         119. Because there was no warning that calls would be recorded or

 25   monitored, Plaintiff has a reasonable expectation that his telephone conversations

 26   with Defendant’s employees and agents were, and would remain, private and

 27   confines to the parties on the telephone. That recording and/or monitoring without

 28

                                               -22-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 23 of 28 Page ID #:23



  1   their consent is highly offensive to Plaintiff and would be highly offensive to a
  2   reasonable person, including members of the proposed Plaintiff Class.
  3
            120. Plaintiff brings this Count IV under Rule 23 of the Federal Rules of
  4
      Civil Procedure on behalf of themselves and the class (the “Class”) defines as
  5
      follows:
  6         All California residents who, at any time during one year preceding
  7         the original filing of this Complaint, used a cellular device or
            cordless telephone located in California to call or receive calls which
  8         were recorded and/or monitored by Defendant surreptitiously or
  9         without disclosure.

 10
      Excluded from the class are employees and agents of Defendants as well as
 11
      members of the judiciary.
 12
            121. The Class that Plaintiff seeks to represent contains numerous members
 13
      and is clearly ascertainable including, without limitation, by using the Defendant’s
 14
      records and/or Defendant’s vendors to determine the size of the Class and to
 15
      determine the identities of the individual Class members. Plaintiff reserves the right
 16
      to amend or modify the Class definitions or to add subclasses or limitations to
 17
      particular issues.
 18
            122. By its unlawful actions, Defendant has violated Plaintiff’s and the
 19
      Class’s privacy rights under California’s Invasion of Privacy Act, California Penal
 20
      Code § 630 et seq. The questions raised are, therefore, of common or general
 21
      interest to the Class members, who have a well-defined community of interest in
 22
      the questions of law and fact raised in this action.
 23
            123. Plaintiff’s claims are typical of those of the Class, as Plaintiff’s now
 24
      suffer from the same violations of the law as other putative Class members.
 25
      Plaintiff has retained counsel with substantial experience in prosecuting complex
 26
      litigation and class actions to represent him and the Class, and Plaintiff will fairly
 27
      and adequately represent the interests of the Class.
 28

                                                -23-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 24 of 28 Page ID #:24



  1         124. Based on the information and belief, the Class consists of more than 40
  2   individuals, making the joinder of individual cases impracticable.
  3         125.   Based on the information and belief, the Class consists of more than
  4   40 individuals, making the joinder of individual cases impracticable.
  5         126. There are questions of law and fact common to the Class that
  6   predominate over any questions affecting only individual Class members. Those
  7   common questions of law and fact include, without limitation, the following:
  8                a. Whether Defendant has a policy or practice of recording and/or
  9                   intercepting cellular telephone calls it makes or receives.
 10                b. Whether Defendant had a policy or practice of not disclosing to
 11                   callers made to Defendant or received from Defendant that their
 12                   calls might be recorded and/or monitored.
 13                c. Whether Defendant had a policy or practice of not obtaining
 14                   callers’ consent to record and/or monitor telephone calls.
 15                d. Whether Defendant violated California Penal Code § 632.7 by
 16                   recording and/or monitoring telephone calls without warning or
 17                   disclosure.
 18                e. Whether Class members are entitled to statutory damages of $5,000
 19                   under Penal Code § 637.2 for every violation of Penal Code §
 20                   632.7.
 21         127. Plaintiff will fairly and adequately represent and protect the interests
 22   of the other members of the Class. Plaintiff has retained counsel with substantial
 23   experience in prosecuting complex litigation and class actions. Plaintiff and his
 24   counsel are committed to prosecuting this action vigorously on behalf of the other
 25   Class members and have the financial resources to do so. Neither Plaintiff nor his
 26   counsel have any interests adverse to those of the other Class members.
 27         128. A class action is superior to the other available methods for the fair
 28   and efficient adjudication of this controversy because the individual litigation of the

                                               -24-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 25 of 28 Page ID #:25



  1   claims of all Class members is impracticable and questions of law and fact common
  2   to the Class predominate over any questions affecting only individual members of
  3   the Class. Even if every individual Class member could afford individual litigation,
  4   the court system could not. It would be unduly burdensome to the courts if
  5   individual litigation of the numerous cases were to be required. Individualized
  6   litigation also would present the potential for varying, inconsistent, or contradictory
  7   judgments and would magnify the delay and expense to all parties and to the court
  8   system resulting from multiple trials of the same factual issues. By contrast, the
  9   conduct of this action as a class action with respect to some or all of the issues will
 10   present fewer management difficulties, conserve the resources of the court system
 11   and the parties and protect the rights of each Class member. Further, it will prevent
 12   the very real harm that would be suffered by numerous putative Class members
 13   who simply will be unable to enforce individual claims of this size on their own, or
 14   who will never even learn that their privacy rights were surreptitiously violated.
 15   Certification also will prevent harm to Defendant’s competitors, which otherwise
 16   will be placed at a competitive disadvantage as their reward for obeying the law.
 17   Plaintiff anticipates no difficulty in the management of this case as a class action.
 18         129. The prosecution of separate actions by individual Class members may
 19   create a risk of adjudications with respect to them that would, as a practical matter,
 20   be dispositive of the interests of other Class members not parties to those
 21   adjudications or that would substantially impair or impede the ability of those non-
 22   party Class members to protect their interests.
 23         130. The prosecution of individual actions by Class members would
 24   establish inconsistent standards of conduct for Defendant.
 25         131. Plaintiff participated in at least two telephone calls that were received
 26   by him in California and that came from one of Defendant’s loan solicitors.
 27   Plaintiff used a cellular telephone to engage in the conversations.
 28

                                                -25-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 26 of 28 Page ID #:26



  1         132. Plaintiff is informed and believes and on that ground alleges that, at all
  2   relevant times, Defendant had a policy and practice of using hardware and/or
  3   software that enabled it to surreptitiously record and/or monitor calls from Plaintiff
  4   and Class members who used cellular or cordless telephones.
  5         133. Plaintiff is informed and believes and on that ground alleges that, at all
  6   relevant times, Defendant had a policy and practice of using hardware and/or
  7   software that enabled it to surreptitiously record and/or monitor calls from Plaintiff
  8   and Class members who used cellular or cordless telephones.
  9         134. Defendant had a policy and practice of not disclosing to Plaintiff or
 10   Class members that their calls with Defendant’s telemarketers and loan solicitors
 11   might be recorded and/or monitored, Defendant did not obtain and could not have
 12   obtained Plaintiff’s or Class members’ express consent to the recording or
 13   monitoring of those conversations. Because of that nondisclosure, Plaintiff and
 14   Class members had an objectively reasonable expectation and its objective
 15   reasonableness arise, in part, from the objective offensiveness of surreptitiously
 16   recording people’s conversations, the absence of even a simple pre-recorded
 17   message as short as four simple words – “calls may be recorded” – and the ease
 18   with which such a message could have been put in place.
 19         135. Defendant’s conduct as described above violated California Penal
 20   Code § 637.2. Plaintiff and Class Members therefore are entitled to $5,000 in
 21   statutory damages per violation, even in the absence of proof of actual damages.
 22   That is the amount expressly deemed proper by the California Legislature. Plaintiff
 23   and Class members are also entitled to injunctive relief to enjoin further violations.
 24
 25
 26
 27
 28

                                               -26-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 27 of 28 Page ID #:27



  1                                    PRAYER FOR RELIEF
  2
             WHEREFORE, Plaintiff, Terry Fabricant, individually and on behalf of the
  3
      Class, respectfully requests the following relief against Defendant, Top Flight
  4
      Financial, Inc.:
  5
                    a. An order certifying this matter as a class action with Plaintiff as
  6
                         Class Representative, and designating Anderson + Wanca as lead
  7
                         Class Counsel;
  8
                    b. An order declaring that the actions of Defendant, as described
  9
                         above, violate the California Penal Code § 632.7;
 10
                    c. An award of statutory damages for each and every negligent
 11
                         violation to each member of the Class pursuant to 47 U.S.C. §
 12
                         227(b)(3)(B);
 13
                    d. An award of statutory damages for each and every knowing and/or
 14
                         willful violation to each member of the Class pursuant to 47 C.F.R.
 15
                         § 64.1200;
 16
                    e. A judgment for an award of the statutory damages to the Plaintiff
 17
                         and other members of the Class under California penal code §
 18
                         632.7;
 19
                    f. Injunctive relief prohibiting the Defendant’s conduct complained of
 20
                         herein, pursuant to 47 U.S.C. § 227(b)(3)(A) and California penal
 21
                         code § 632.7; and
 22
                    g. For such other and further relief as the Court deems necessary, just,
 23
                         and proper.
 24
                                          JURY DEMAND
 25
             Plaintiff, individually and on behalf of the Class, demands a jury trial on all
 26
      issues so triable.
 27
 28

                                                 -27-
Case 2:19-cv-07232-PA-JPR Document 1 Filed 08/20/19 Page 28 of 28 Page ID #:28



  1   DATED: August 20, 2019             LEXICON LAW PC
  2
  3                                      By: /s/John R. Habashy________
                                         JOHN R. HABASHY
  4
  5                                      ANDERSON + WANCA
                                         RYAN M. KELLY (pro hac vice to be
  6                                      submitted)
  7
                                         Attorneys for Plaintiff
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -28-
